DETAILED ACTION
Claims 1 and 3-14 are currently amended.  Claim 2 is canceled.  Claims 15-21 are new.  A complete action on the merits of pending claims 1 and 3-21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note
The claims presented in this application use distal and proximal in an opposite manner than more applications filed at the patent office.  A 112(b) rejection was given in the Non-Final rejection filed 8/3/21.  It was agreed in an interview on 10/22/21 that the 112(b) would be withdrawn since the claims are consistent with the language used in the specification of the instant application.  
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “a housing fanning an axially” the examiner believes the claim should say--a housing forming an axially--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
Claims 1 and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 6458125 (Cosmescu) in view of Coe et al US 9375252 (Coe).
Regarding claim 1, Cosmescu teaches a housing (Fig. 5 handpiece 122) forming an axially extending main suction passage from a proximal opening (Fig. 5 
Cosmescu does not explicitly teach and wherein the suction tip is slidable along the tube to a distal position at which at least a portion of the suction tip is (i) within the housing.
Coe, in an analogous device, teaches where the suction tip 412c is disposed inside of housing 412a (col 6 lines 7-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Cosmescu to have the suction tip slide within the housing as taught by Coe.  There does not appear to be criticality to the partial  
Regarding claim 14, Cosmescu teaches a method of operating an electro-surgical pencil comprising (Abstract): providing an electro-surgical pencil comprising: a housing (Fig. 5 handpiece 122) forming an axially extending main suction passage from a proximal opening (Fig. 5 where 101 connects to 122) to a distal opening (Fig. 5 where 138 connects); a tube forming an extension of the main suction passage from the proximal opening to a proximal extension opening (Fig. 5 tubing 109), the tube being configured for telescoping movement through the proximal opening (Fig. 1); an electrode for cutting and/or coagulating tissue, the electrode being attached to the tube and extending axially from the proximal extension opening (Fig. 5 electrode 112); and a suction tip coupled to the tube (Fig. 5 nozzle assembly 111) and forming a further extension of the axially extending main suction passage, wherein, while the electrode remains in a fixed position relative to the tube, the suction tip is configured for telescoping movement along an outer surface of the tube to adjust an extent by which the suction tip covers a of the electrode, wherein the suction tip is slidable along the outer surface of the tube to a distal position at which at least a portion of the suction tip is (ii) on the outer surface of the tube (Fig. 5 and col 9 lines 35-46); configuring a length 
Cosmescu does not explicitly teach and wherein the suction tip is slidable along the tube to a distal position at which at least a portion of the suction tip is (i) within the housing.
Coe, in an analogous device, teaches where the suction tip 412c is disposed inside of housing 412a (col 6 lines 7-29).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Cosmescu to have the suction tip slide within the housing as taught by Coe.  There does not appear to be criticality to the partial insertion of the tip presented by the applicant.  Further, Coe has a locking mechanism that is able to hold the tubes in place relative to one another.  An example of a locking mechanism can be seen in Fig. 3 as the nut 334 of mechanism 330.  This can be interpreted as a sort of collar, though not in this claim this element is claimed in dependent claims.  Holding all the elements in the handle presents the advantage of having the smallest possible insertable device with the greatest possible telescoping device (Coe col 6 lines 7-29).
Regarding claims 3 and 15, the combination of Cosmescu and Coe teach wherein the housing comprises a main body forming the suction passage and the distal opening (Cosmescu Fig. 5), and a collar arranged about the proximal opening (Cosmescu Fig. 5 cap 101), wherein the collar is operable for controlling movability of 
Regarding claims 4 and 16, Cosmescu teaches wherein the collar is operable by rotation of the collar about the proximal opening (Fig. 5 and col 9 lines 63-67 screwing motion to lock/unlock).  
Regarding claims 5 and 17, Cosmescu teaches wherein the collar forms a plurality of projections that are movable radially into the axially extending main suction passage of the housing upon rotation of the collar about the proximal opening (col 9 lines 63-67 cap 101 and 1 operate in a similar fashion Fig. 3 threads 27). 
Regarding claims 6, 7, and 18, Cosmescu teaches wherein the outer surface of the tube forms a radially recessed portion, and wherein the suction tip extends into the radially recessed portion, and wherein the radially recessed portion limits axial movement of the suction tip relative to the tube (Fig. 7D and col 16 lines 54-58 any of the telescoping members can be made of a screw type arrangement, the inner part of the threads would be the recesses).  
Regarding claims 8-10, and 19, Cosmescu teaches wherein the suction tip comprises a widened distal section axially offset from a narrow proximal section (Annotated Fig. 7D the distal section has a further distance from the axis), the widened distal section having a larger cross section than the tube and the narrow proximal section having a smaller cross section than the tube (Fig. 5), wherein the suction tip further comprises a transition section between the widened distal section and the narrow proximal section, the transition section providing gradually reduced cross section from the widened distal section to the narrow proximal section (Annotated Fig. 7D), and 
Regarding claims 11 and 20, Cosmescu teaches comprising at least one switch for controlling application of an electrosurgical radiofrequency (RF) signal to the electrode (Fig. 5 switch 104), wherein the tube is configured to slide in the axially extending main suction passage to a position at which the tube and switch overlap each other in a direction perpendicular to an axial direction of the electro-surgical pencil (Fig. 5).  
Regarding claims 12 and 21, Cosmescu teaches wherein the tube forms a socket for releasably receiving the electrode, the socket being arranged in the further extension of the axially extending main suction passage (Fig. 5 socket 108) and being in electrical communication with a switch located outside the axially extending suction passage (col 8 lines 30-33). 
Regarding claim 13, Cosmescu teaches wherein the suction tip comprises a threaded connection to the tube to cause axial movement of the suction tip relative to the tube by rotation of the suction tip relative to the tube (Fig. 7D and col 16 lines 54-58 any of the telescoping members can be made of a screw type arrangement).  
Annotated Figures
The examiner is labeling the figures with the terms used in the claim language as written by the applicant.

    PNG
    media_image1.png
    250
    602
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794